Citation Nr: 0838695	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-00 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This case is before the Board of Veterans' appeals (the 
Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In his December 2004 substantive appeal (VA Form 9), the 
veteran requested a Travel Board hearing at the RO before a 
member of the Board.  However, by a June 2008 statement, the 
veteran cancelled his request for a Travel Board hearing.  
The veteran testified at a hearing held at the RO during June 
2008 before a Decision Review Officer.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed Hepatitis C and his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for Hepatitis C.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated in August 2003, prior to the March 2004 unfavorable 
decision.  Duplicative follow-up VCAA notice letters were 
sent to the veteran in January 2005, December 2005, and 
October 2006.  Therefore, only the content of the August 2003 
VCAA notice will be discussed herein.

The August 2003 VCAA letter specifically informed the veteran 
that in order for his claim to be granted he must have "had 
an injury or disease in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service which caused injury or 
disease."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letter.  Specifically, the veteran was advised in the August 
2003 letter that VA is responsible for obtaining records from 
any Federal agency, to include medical records and employment 
records.  

With respect to private treatment records, the August 2003 
VCAA letter informed the veteran that VA would make 
reasonable efforts to obtain relevant private records.  
Copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, were included with the letters, and the 
veteran was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.   The veteran was also asked complete and return 
a hepatitis C questionnaire to specify the risk factors for 
hepatitis C that applied to him.

The August 2003 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
records declines to give us the records or asks for a fee to 
provide them, we'll notify you of the problem.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency." [Emphasis as in original].  

The August 2003 VCAA letter also specifically requested of 
the veteran to "send us any medical reports you have."  
This complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in an October 2006 letter from the RO, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the October 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In any event, because the claims are 
being denied these matters are moot. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the present claim being decided herein. 
The RO has obtained the veteran's service treatment records 
and VA treatment reports [all treatment was with VA medical 
facilities].  The RO was unable to obtain the veteran's 
Social Security Administration disability records.  A June 
2008 reply from SSA indicated that the veteran's file was not 
available.  A VA compensation and pension examination was 
provided in February 2004 relating to the veteran's claim of 
service connection for Hepatitis C.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  As 
was noted in the Introduction, he testified at a hearing 
before a Decision Review Officer at the RO during June 2008.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Hepatitis C

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that Hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
Hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that Hepatitis C can 
potentially be transmitted with the reuse of needles from 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its conclusion section that the large majority 
of Hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992, and injection drug use. 

Willful misconduct - abuse of alcohol or drugs

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2008).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 
9, 1999); VAOPGCREC 2-98 (1998), published at 63 Fed. Reg. 
31, 263 (February 10, 1998).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  
See 38 C.F.R. § 3.1(n) (2008).

Analysis

The veteran contends that he acquired Hepatitis C during 
service via jet air gun immunizations in service.

In the interest of clarity, a Hickson analysis will be 
employed.

With respect to Hickson element (1), current disability, 
based on a review of the evidence and examination of the 
veteran, a February 2004 VA examiner diagnosed the veteran 
with chronic hepatitis C with moderate to marked activity and 
elevated liver enzymes.  Accordingly, Hickson element (1) is 
satisfied.  

Hickson element (2) requires evidence of in-service 
incurrence or aggravation of a disease or injury.  The Board 
will separately discuss disease and injury.

With respect to disease, the veteran's service treatment 
records are pertinently negative for any diagnosis of 
Hepatitis C.  No other medical evidence has been submitted 
which indicates that Hepatitis C or any other form of 
Hepatitis existed in service.  The record shows that the 
veteran was not diagnosed with, and did not begin treatment 
for, confirmed Hepatitis C until after a VA needle biopsy of 
the liver in February 2003, some 20 years after service.
 
Thus, the Board finds that the portion of Hickson element (2) 
dealing with in-service incurrence or aggravation of a 
disease has not been met.

With respect to in-service injury, the veteran has in essence 
argued that he was exposed to tainted blood products while in 
military service.  Specifically, he contends that he was 
exposed to Hepatitis C by jet air gun immunizations.  He has 
presented no evidence, however, which indicates that he was 
exposed to the Hepatitis virus thereby.  The veteran's 
contention amounts to rank speculation on his part.  To the 
extent that the veteran himself alleges that he was so 
infected in service, his lay opinion carries no weight of 
probative value.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) [a lay person is not competent to 
offer opinions that require medical knowledge].

The Board notes that the veteran never completed and returned 
the Hepatitis C questionnaire with a listing of his risk 
factors for hepatitis C.  At the February 2004 VA examination 
the veteran reported that he had had no blood transfusions, 
had not engaged in intravenous drug use, and had not had 
multiple sex partners.  Based on such reporting by the 
veteran, the examiner stated it was unclear where he could 
have received Hepatitis C.  At the June 2008 hearing, the 
veteran testified similarly that he had had no blood 
transfusions, that he did not do any type of intravenous 
drugs, and that he had never been to a house of prostitution.  
He testified specifically that he had never engaged in any 
activity before or after active duty that might have exposed 
him to Hepatitis C.  He also testified that, after the liver 
biopsy results in spring of 2002 [the record shows that the 
VA liver biopsy was done in February 2003], his doctor and 
nurse told him that, because of his current liver condition 
[cirrhosis], he had to have had hepatitis C for 20 to 25 
years, which takes it back to his military service.  Further 
discussion below shows that the veteran may have had 
Hepatitis C for many years, but it was not due to his active 
military service.

The record shows that the veteran, apparently intentionally, 
omitted crucial information about a risk factor of exposure 
to Hepatitis C by intravenous drug use from his reporting to 
the VA examiner in February 2004, and from his June 2008 
testimony.  A VA treatment report in December 2002 notes that 
the veteran did report a history of intravenous drug abuse, 
but he claimed he had been sober for more than 10 years.  A 
January 2004 VA chemical dependence initial intake note shows 
that the veteran entered substance abuse treatment.  It was 
noted that a March 2004 court date was approaching for having 
driven on a suspended license.  He reported that he had been 
using cocaine intravenously three to four days a week, using 
three to four grams per day, for the past 20 years.  He said 
that his last use of cocaine was in December 2003.  He had 
been drinking alcohol since age 23, but he denied any problem 
with alcohol.  He said that his drug use had started with 
smoking marijuana at age 15, but he had only experimented 
with that.

The veteran has denied such intravenous drug use in service.  
See his VA Form 9 dated December 30, 2004:  "I did not use 
drugs in the Army . . ."  His contentions of exposure to 
Hepatitis C through air gun immunizations in service have 
been based on his denials of exposure to any other risk 
factors for Hepatitis C.  However, based on the veteran's own 
admissions in January 2004, apparently seeking substance 
abuse treatment out of necessity because he got into problems 
with a court, there is a lengthy post-service history of 
intravenous drug use after service continuing for many years 
to December 2003.  His contentions have been exposed as based 
on a complete lack of candor in pressing the present claim 
and appeal. 

Based on the foregoing information, which the veteran has 
disingenuously omitted in his statements and testimony, the 
Board has no reason to doubt that the veteran's Hepatitis C 
is due to intravenous use of drugs after service [a key point 
in the VA fast letter" issued in June 2004 (Fast Letter 04-
13, June 29, 2004)].  It makes no difference whether the 
veteran was exposed to the Hepatitis C virus due to 
intravenous drug abuse in service.  No disability 
compensation can be paid because the Hepatitis C is the 
result of the veteran's own willful misconduct, namely the 
abuse of drugs.  See 38 U.S.C.A. § 105(a) (West 2002); 38 
C.F.R. § 3.1(n), 3.301 (2008); VAOPGPREC 2-97.

As there is no evidence of in-service injury, that is 
infection with Hepatitis C, Hickson element (2) is not 
satisfied.  The veteran's claim of entitlement to service 
connection for hepatitis C fails on this basis.

Turning to Hickson element (3), medical nexus, the evidence 
of record in the form of the veteran's own admissions 
indicates that the veteran's Hepatitis C is most likely due 
to his intravenous drug abuse for many years after service.  
There is no competent medical evidence which supports the 
veteran's claim that his Hepatitis C is due to jet air gun 
immunizations in service.  Accordingly, Hickson element (3), 
medical nexus, has not been satisfied, and the claim fails on 
this basis also.

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
Hepatitis C.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for Hepatitis C is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


